DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The Examiner interprets “the glass fiber” in lines 9 and 22 of claim 6, as referencing “the linear glass fiber” in lines 4-5 of claim 6.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first dry gas supply device” and “a second dry gas supply device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-2 is/are objected to because of the following informalities:  in claim 1, line 19, “to cause second air pressure” should be “to cause a second air pressure” and “higher than third air pressure” should be “higher than a third air pressure”, and in claim 2, “to cause first air pressure” should be “to cause a first air pressure”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recites “a first process of passing a glass fiber through a fiber path before applying a resin”.  It is unclear to the Examiner whether a step applying a resin is required in the claim, since the method does not recite the step of applying a resin.  Please clarify claims 1 and 3.  Claim 2 depends from claim 1 and claims 4-5 depend from claim 3, and these claims are also indefinite due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (JP08-259254A – hereinafter Kuwabara) in view of Darcangelo et al. (US 4,514,205 – hereinafter Darcangelo) and Wada et al. (JP6037313B2).
For the Kuwabara reference, the Examiner will reference pages of the machine translation provided by Applicant in the 28 page FOR reference filed 05/18/2020.
For the Wada reference, the Examiner will reference pages of the attached machine translation (3 pages).
Regarding claim 6, Kuwabara (Figs. 1-3 and [0019] and [0025]) discloses an optical manufacturing apparatus and method comprising a drawing furnace 12 to draw an optical fiber from an optical fiber preform 11 and optical fiber cooling device 13 (corresponding to a cooling device).  
Kuwabara fails to explicitly state the preform is a glass preform.  However, Darcangelo (Col. 2, lines 34-35) discloses fiber drawing systems for an optical fiber comprise glass preforms.  Therefore, it would be obvious to a person having ordinary skill in the art, the drawing furnace of Kuwabara configured to heat and melt a glass preform and the fiber drawn is a linear glass fiber from the glass preform.
Kuwabara (Figs. 1-3 and [0019] and [0025]) further discloses the optical fiber cooling system (i.e. cooling device) comprising a cooling cylinder 19 (corresponding to a cooling tube) and the cooling tube is cooled by a coolant liquid (corresponding to a first coolant) and discloses a fiber path formed within the cooling tube through which the fiber passes and casing 35 (corresponding to a first casing) that houses the cooling tube.  Kuwabara ([0024]-[0025]) further discloses a first coolant supply device comprising a pump (not shown) to circulate the refrigerant and a refrigerant temperature adjusting device (corresponding to a temperature controller) configured to control a temperature of the first 
Kuwabara ([0025]) further discloses a heat transfer gas supply device which stores inert gas like helium to the heat transfer gas supply passages (32 and 33) to supply gas to cooling passage 18 in cooling cylinder 19, and ([0010]) discloses the casing surrounding the cooling cylinder is held in a dry atmosphere having a lower dew point that the cooling cylinder.  This provides for the system including a heat transfer gas supply device and transferring of the inert gas to heat transfer gas supply passages, this system provides for a first dry gas supply device configured to supply a first gas into a first dry space formed between the first casing and the cooling tube, a dew point of the first dry gas being lower than a temperature of the cooling tube.  
Kuwabara (Fig. 1 and [0019]) further discloses a resin coating device 15 (corresponding to an applying device) to apply a resin to the glass fiber cooled by the cooling device.
Kuwabara fails to disclose a second casing including a second dry space and a second dry gas supply device.  However, Darcangelo discloses fiber cooling device for cooling an optical fiber including a cooling tube.  Darcangelo (Fig. 2 and Col. 2, lines 9-30) discloses the upper end of the cooling tube may be provided with a gas lock for preventing moist ambient air therein and the gas lock comprises a cylinder 54 which together with cover 56 and iris diaphragm 50 form a chamber 58.  A dry, cool inert gas such as nitrogen may be flowed into chamber 58 and the flow of inert gas into the chamber may be adjusted so that a small amount flows upward through orifice 62 thereby preventing ambient airflow (including moisture) into the chamber and discloses some of the inert gas can flow into tube 30.  
As discussed above, Kuwabara discloses the desire for a dry atmosphere in the cooling device. Darcangelo teaches a gas lock for preventing moist ambient air from entering a cooling device, it would 
As discussed above, Darcangelo (Fig. 2 and Col. 2, lines 9-30) discloses the upper end of the cooling tube may be provided with a gas lock for preventing moist ambient air therein.  Kuwabara and Darcangelo fail to disclose details of the pressure for preventing moist ambient air therein, such as the claimed air pressure in the second dry space to be higher than air pressure in the external space (i.e. ambient space).  However, Wada (pg. 2/3) discloses dry gas introduced into a cooling gas supply mechanism chamber and shielding of the cooling chamber by the outside air by the gas pressure and discloses in the cooling device nitrogen gas having a higher pressure than the outside air is injected into the chambers.  Therefore, based on the additional teachings of Wada, it would be obvious to a person having ordinary skill in the art, in the supplying of gas to prevent flow of ambient air into chamber 58 as disclosed by Kuwabara in view of Darcangelo to further supply gas at a higher pressure than outside air, as taught by Wada.  It would be obvious to a person having ordinary skill in the art, the supplying the inert gas at a higher pressure than the outside air (i.e. external space) causes the second air pressure in the second dry space of Kuwabara in view of Darcangelo to be higher than the ambient pressure (i.e. external space pressure).
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (JP08-259254A – hereinafter Kuwabara) in view of Darcangelo et al. (US 4,514,205 – hereinafter Darcangelo) and Wada et al. (JP6037313B2).
For the Kuwabara reference, the Examiner will reference pages of the machine translation provided by Applicant in the 28 page FOR reference filed 05/18/2020.
For the Wada reference, the Examiner will reference pages of the attached machine translation (3 pages).
Regarding claim 1, Kuwabara (Figs. 1-3 and [0019] and [0025]) discloses an optical manufacturing apparatus and method comprising a drawing furnace 12 to draw an optical fiber from an optical fiber preform 11 and optical fiber cooling device 13 (corresponding to a cooling device) upstream of a resin coating device (15) for applying a resin. 
Kuwabara fails to explicitly state the preform is a glass preform.  However, Darcangelo (Col. 2, lines 34-35) discloses fiber drawing systems for an optical fiber comprise glass preforms.  Therefore, it would be obvious to a person having ordinary skill in the art, the drawing furnace of Kuwabara configured to heat and melt a glass preform and the fiber drawn is a linear glass fiber from the glass preform.
Kuwabara (Figs. 1-3 and [0019] and [0025]) further discloses the optical fiber cooling system comprising a cooling cylinder 19 (corresponding to a cooling tube) and the cooling tube is cooled by a coolant liquid (corresponding to a first coolant) and discloses a fiber path formed within the cooling tube through which the fiber passes and casing 35 (corresponding to a first casing) that houses the cooling tube.  
Kuwabara ([0025]) further discloses a heat transfer gas supply device which stores inert gas like helium to the heat transfer gas supply passages (32 and 33) to supply gas to fiber cooling passage 18 in cooling cylinder 19, and ([0010]) discloses the casing surrounding the cooling cylinder is held in a dry 
Kuwabara fails to disclose a second process including supplying a second dry gas, a second casing and a second dry space.  However, Darcangelo discloses fiber cooling device for cooling an optical fiber including a cooling tube.  Darcangelo (Fig. 2 and Col. 2, lines 9-30) discloses the upper end of the cooling tube may be provided with a gas lock for preventing moist ambient air therein and the gas lock comprises a cylinder 54 which together with cover 56 and iris diaphragm 50 form a chamber 58.  A dry, cool inert gas such as nitrogen may be flowed into chamber 58 and the flow of inert gas into the chamber may be adjusted so that a small amount flows upward through orifice 62 thereby preventing ambient airflow (including moisture) into the chamber and discloses some of the inert gas can flow into tube 30.  
As discussed above, Kuwabara discloses the desire for a dry atmosphere in the cooling device. Darcangelo teaches a gas lock for preventing moist ambient air from entering a cooling device, it would be obvious to a person having ordinary skill in the art, the method and apparatus of Kuwabara could be improved by the addition of a gas lock for preventing moisture from entering the cooling device.  With addition of the gas lock in the method and apparatus of Kuwabara, this provides for a second process of leading the glass fiber into a second casing before leading the glass fiber into the first casing and the second process includes supplying a second dry gas into a second dry space formed inside the second casing.  Further, with the disclosure by Kuwabara of the dew point of a dry atmosphere in the first casing is lower than a dew point of the cooling tube, it would be obvious to a person having ordinary skill in the 
As discussed above, Darcangelo (Fig. 2 and Col. 2, lines 9-30) discloses the upper end of the cooling tube may be provided with a gas lock for preventing moist ambient air therein.  Kuwabara and Darcangelo fail to disclose details of the pressure for preventing moist ambient air therein, such as the claimed air pressure in the second dry space to be higher than air pressure in the external space (i.e. ambient space).  However, Wada (pg. 2/3) discloses dry gas introduced into a cooling gas supply mechanism chamber and shielding of the cooling chamber by the outside air by the gas pressure and discloses in the cooling device nitrogen gas having a higher pressure than the outside air is injected into the chambers.  Therefore, based on the additional teachings of Wada, it would be obvious to a person having ordinary skill in the art, in the supplying of gas to prevent flow of ambient air into chamber 58 as disclosed by Kuwabara in view of Darcangelo to further supply gas at a higher pressure than outside air, as taught by Wada.  It would be obvious to a person having ordinary skill in the art, the supplying the inert gas at a higher pressure than the outside air (i.e. external space) causes the second air pressure in the second dry space of Kuwabara in view of Darcangelo to be higher than the ambient pressure (i.e. external space pressure).
Regarding claim 2, as discussed in the rejection of claim 1 above, Kuwabara in view of Darcangelo provides for the second dry gas being lower than a dew point in the external space and the temperature of the cooling tube.  Also discussed in the rejection of claim 1 above, Kuwabara in view of Darcangelo and Wada discloses the second process includes supplying the second dry gas into the second dry space and the gas lock of Darcangelo provides for some of the second dry gas to escape above and below the gas lock.  With the teachings of pressure disclosed by Wada, it would be obvious to a person having ordinary skill in the art, for the second dry gas to escape below the gas lock of Darcangelo 
Kuwabara discloses the first dry gas being lower than the temperature of the cooling tube and discloses the desire for a dry atmosphere in the casing (i.e. first dry space), but fails to disclose wherein in the first process includes supplying the first dry gas into the first dry space so as to cause a first air pressure in the first dry space higher than the third air pressure in the external space (i.e. ambient pressure).  However, Darcangelo (Col. 3, lines 10) discloses ambient air having moisture and Wada (pg. 2/3) discloses dry gas introduced into a cooling gas supply mechanism chamber and shielding of the cooling chamber by the outside air by the gas pressure and discloses in the cooling device nitrogen gas having a higher pressure than the outside air is injected into the chambers.  Therefore, based on the desire to maintain a dry atmosphere in the casing, the teaching by Darcangelo ambient air contains moisture, and the additional teachings of Wada to shield outside air by gas pressure, it would be obvious to a person having ordinary skill in the art, in the supplying of first dry gas for a dry atmosphere to prevent flow of ambient air into casing to further supply the first dry gas at a higher pressure than outside air, as taught by Wada.  It would be obvious to a person having ordinary skill in the art, the supplying the first dry gas at a higher pressure than the outside air (i.e. external space) causes the first air pressure in the first dry space of Kuwabara to be higher than the third air pressure in the external space (i.e. ambient).
Allowable Subject Matter
Claims 3-5 is/are rejected under 35 U.S.C. 112(b), but appears to contain allowable subject matter.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references Kuwabara and Darcangelo, both fail to disclose or suggest an absorber disposed in the second dry space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konishi (JP2015-071505A) discusses dew point in cooling of the fiber.
Lu et al. (US 2003/0101773) (Fig. 2 and [0023]) discloses a gas purification plant including adsorbent beds and gas purification to remove impurities, such as water vapor, but Darcangelo and Lu fail to disclose or suggest an absorber disposed in the second dry space to absorb water vapor carried along with the glass fiber.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741